Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
	Claims 1 – 7 are rejected under 35 USC § 103.
Response to Arguments
	The following is in response to the applicant’s remarks filed 08/05/2021. 
	The applicant argues that the previous rejection of claim 1 by Ushiyama and Nakamoto is in clear error as Ushiyama does not disclose the use of cooling air flow having an air discharge path connected to an anode-off gas discharge path so as to allow the unburned anode-off gas to be diluted by the air in the air discharge path, and this deficiency is not cured by Nakamoto. Specifically, Nakamoto does not teach an air which has passed through a case having an electric power converter to be utilized in diluting the exhausted anode-off gas. 
	The examiner is in agreement, and the previous rejection has been withdrawn. 
	However, the examiner has found the claims to be unpatentable over newly cited art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama, US20160268612A1, Shang (Nakamura), JP6229145B2, and Kaneko, US20190165393A1. 

Regarding claim 1, Ushiyama teaches a fuel cell system (fuel cell system)[0003] comprising:
a fuel cell (fuel cell module)[0003] that generates and outputs electric power [claim 1] using a fuel gas (fuel gas) [0037] supplied to an anode (anode)[0005] and an oxidant gas 
	an electric power converter (power converter)(16)[fig. 3] that converts the electric power output from the fuel cell (fuel cell module)[0003] [0007]; a case that houses the electric power converter (power converter chamber (40)) [fig. 1] ; 
	a first air feeder (air intake port (32))[0038]  that supplies air to the case (power converter chamber (40)); a housing (casing (18)) that houses the fuel cell (fuel cell module)[0003], the case (power converter chamber (40)), and the first air feeder (air intake port (32))[0038]; and
	an air discharge path (flow channel section (42s)) [fig. 3] through which the air having passed through the case (power converter chamber (40))[0034] is discharged to outside of the housing (casing (18))[0040].
Ushiyama does not teach wherein a downstream end of the anode off-gas discharge path is directly connected to the air discharge path (flow channel section (42s))[0034] so as to allow the anode-off gas to be diluted by the air in the air discharge path, wherein an unburned anode off-gas exhausted from the anode of the fuel cell is discharged.
Shang teaches the air discharge path (gas exhaust path (26)) to be directly connected to the anode-off has discharge path (exhaust gas path (14)) so as to allow the exhaust gas to be diluted with the air discharge path (mixed with ventilation air (72))[fig. 1][0036]. Dilution of anode-off has is known in the art and is a desirable feature for safety purposes. It would have been obvious to one skilled in the art at the time of filing to combine the teachings of Shang with the fuel cell system of Ushiyama so as to connect the air discharge path with the anode-off gas so as to dilute the off-gas so as to increase safety of the invention. 
                Kaneko teaches a fuel cell system [0001] with a anode-off gas discharge path (discharging passage (54))[fig. 1] wherein the anode-off gas (anode discharging passage (51)) is diluted by the cathode-off gas (cathode discharging passage (52))[0051] are further ventilated by an air feeder (air supplier (55))[0052] and discharged to the outside without a being combusted [0051]. Ushiyama does not teach a particular benefit to the selection of a combustor (exhaust gas combustor)[0025] combusting the anode off-gas versus non-combusted. Additionally, it is known in the art the removal of the combustion processing step reducing CO2 emissions. Then, it would have been obvious to one skilled in the art before the filing date to combine the teaching of Kaneko for removing the off-gas combustor, and substituting a non-combusted exhaust configuration to the fuel cell system of Ushiyama as a simple substitution with a reasonable expectation of success.

Claims 2 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama, US20160268612A1, Shang, JP6229145B2, and Kaneko, US20190165393A1 as applied to claim 1 above, and further in view of Morita, JP2008243633A.

Regarding claim 2, combined Ushiyama teaches the fuel cell system according to claim 1, 
Further, Ushiyama teaches a second air feeder (ventilation fan) [0030] that supplies air to the heat exchanger (auxiliary equipment (14)), wherein the housing (casing (18)) further houses the heat exchanger (auxiliary equipment (14)), and the second air feeder (ventilation fan) [0030].
Combined Ushiyama does not teach the fuel cell system of claim 1 further comprising: a heating medium circulation path through which a heating medium that recovers heat generated in the fuel cell is circulated; a heat exchanger disposed in the heating medium circulation path 
	Morita teaches using a heat exchanger (cooler (51)) [0033] in a heating medium circulation path (cooling water circuit (52)) [0033] through which a heating medium (cooling water) that recovers heat generated in the fuel cell [0033]. This heating medium circulation path allows for control of the fuel cells temperature [0033]. 
	It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the heat exchanger and heating medium circulation path of Morita with the air feeder of Ushiyama to have greater temperature control over the fuel cell.

Regarding claim 3, combined Ushiyama teaches the fuel cell system according to claim 2,
Further, Ushiyama teaches wherein the air discharge path includes: a first discharge path (air exhaust port)(34)[fig. 1][0013] extending from an air outlet provided in the housing (casing (18))[0040] to the case (power converter chamber (40))[0035]; and a second discharge path (ventilation outlet port (38)) branched from the first discharge path (flow channel section (42s))[0034] [0013] and extending to the heat exchanger (auxiliary equipment (14)) [fig. 1].

Regarding claim 4, combined Ushiyama teaches the fuel cell system according to claim 3. 
Further, Ushiyama teaches wherein the downstream end of the anode off-gas discharge path (air exhaust port)(34)[fig. 1] is connected to the first discharge path (flow channel section (42s))[0034].

Regarding claim 5, combined Ushiyama teaches the fuel cell system according to claim 3. 
Further, Ushiyama teaches wherein the downstream end of the anode off-gas discharge path (air exhaust port)(34)[fig. 1]  is connected to the second discharge path (ventilation outlet port (38)).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ushiyama, US20160268612A1, Shang, JP6229145B2, and Kaneko, US20190165393A1 as applied to claim 1 above, and further in view of Yukimasa, US20180175409A1.


Regarding claim 6 combined Ushiyama teaches the fuel cell system according to claim 1, wherein: 
Further, Ushiyama teaches the first air feeder (air intake port (32))[0038] includes a fan (air intake fan (46)) [fig. 3]  
Combined Ushiyama does not teach a hood that surrounds the fan (air intake fan (46)) [fig. 3], and an inside of the housing is ventilated by causing air to pass through a space formed between the hood and the housing by the first air feeder (air intake port (32)) [0038].
Yukimasa teaches a hood covering an axial-flow fan used in the housing of a fuel cell system [0129][0131][fig 8]. The hood is used increase control of airflow [0131]. 
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the air feeder structure of Ushiyama with a hood covering the fan to increase the control of airflow. 

Regarding claim 7, combined Ushiyama teaches the fuel cell system according to claim 6.
Further, Ushiyama teaches as well as wherein air flowing into the housing from an air inlet (air intake port (32) provided therein passes through the space (air intake channel (42)), then flows sequentially through the hood of Yukimasa [0129], the case (power converter chamber (40)), and the air discharge path (air exhaust port)(34)[fig. 1], and is discharged to the outside of the housing [fig. 1].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M GREENE whose telephone number is (571)270-1340. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/PATRICK MARSHALL GREENE/Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759